HENRIOD, Justice
(dissenting).
I dissent.
The main opinion cannot be supported on elementary substantive and procedural principles, according to what it states is. the fact. It says Arge owned the United Motor Club, a corporation. United owned the boat. Saunders borrowed $1500, paid it to Arge and obtained title to the boat from United. Saunders agreed to transfer title back, if United paid back the $1500. United never did pay back $1500 or any other amount. Therefore, Saunders still has title to the boat.
The main opinion talks about a finance deal between Young and Arge. This occurred after title had been conveyed to Saunders, and has nothing to do with the title. Arge, in the deal with Young, purported to transfer title to him. At that time neither Arge nor his ego, United, had any title to transfer, — hence the attempt was abortive and nothing passed.
No chattel mortgage was ever executed or given. Although the opinion talks about Saunders having some sort of a “security” interest in the boat, this is not true. He had title to the boat. There simply was an independent promise to reconvey the boat if $1500 were paid for it, and there is no-recorded chattel mortgage to indicate otherwise.
*288Hie main opinion seems to treat Young as some kind of a bona fide purchaser for value that precludes Saunders, the owner, from asserting his legal title. This is not a negotiable instrument situation. There is nothing in the opinion reflecting any-pleading based on an estoppel or defense other than some vague notion that Saunders did not properly protect his “security” interest.
Saunders had title and still has title. The opinion points to no facts or defensive pleading to show that a purported and impotent subsequent transfer by Arge to Young of a title which Arge did not have, somehow operated to divest Saunders of his legal title and shift it to Young.